DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters (1), (2), (3), (4), (5), (6), (7), (8), (a), (c), (d), (e), (f), (g), (h), (i), and (j) as shown at Figs. 2 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

reference characters must not be associated with brackets or enclosed with outlines (e.g. parenthesis). See 37 CFR 1.84(p)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 4-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kesten et al. (US 2002/0139127 A1).

With regard to claims 1, 11 and 12, Kesten et al. discloses a dehumidification mechanism for an appliance (air conditioner, see paragraph [0028]) comprising a blower (128) that delivers humid process air along a flow path, a drum (enclosed space 102) positioned along the airflow path (see Fig. 1), a condensing apparatus (dehumidifier 108) that dehumidifies the humid air to define dehumidified air, and a membrane (porous wall 120) having a plurality of nanopores (see paragraph [0042]) that define a portion of the airflow path within the condensing apparatus, wherein the humid air is delivered along the membrane having the plurality of nanopores and the nanopores operate through capillary condensation to dehumidify the humid air and separate condensate away from the humid air to define the dehumidified air, and wherein the condensate removed by the nanopore membrane is delivered away from the airflow path and to a condensate collection area (evaporator 110) within the appliance, and wherein heat generated by the capillary condensation within the nanopore membrane is transferred to the dehumidified air (inside the dehumidifier 108) at Fig. 1, the abstract, and paragraphs [0017], [0021], and [0026]-[0042].
The Examiner notes that the enclosed space 102 of Kesten et al. is seen as reading on the broad term “drum” as instantly recited since the term drum is not defined in the claim as having any specific characteristics, such as shape or size. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	However, even if this is not the case, one having ordinary skill in the art would have recognized that the shape and size of the enclosed space could be modified to read on a drum since changing the size and/or shape of a component is merely a choice of design. See MPEP 2144.04(IV).

	With regard to claim 2, Kesten et al. discloses the nanopore membrane being disposed in a tube shape that defines an air conduit (212), wherein the air conduit forms a portion of the airflow path within the condensing apparatus at Fig. 2 and paragraphs [0045]-[0047].



	With regard to claims 6-8 and 15, Kesten et al. discloses a pump (146) that operates to suction the condensate (along with the osmotic fluid) from the condensing apparatus to the condensate collection area (evaporator 110), wherein the pump generates the suction that partially draws the condensate through the plurality of nanopores equally along a surface of the nanopore membrane that defines the airflow path at Fig. 1 and paragraph [0032].

	With regard to claim 10, Kesten et al. discloses cooling system (cooling apparatus 106) that absorbs latent heat generated within the nanopore membrane during an occurrence of the capillary condensation within the plurality of nanopores at Fig. 1 and paragraph [0028].

10.	Claims 3, 9, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 2002/0139127 A1).

	With regard to claims 9, 16 and 17, Kesten et al. discloses the nanopore membrane being disposed in a tube shape at Fig. 2 and paragraphs [0045]-[0047].
	Kesten et al. does not discloses a plurality of the tubes.
	It would have been obvious to one of ordinary skill in the art to provide a plurality of the dehumidification tubes of Kesten et al. in the dehumidifier to provide additional surface area to allow a greater amount of air to be dehumidified, as is well known in the art.


	The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 19, Kesten et al. discloses the condensing apparatus including a porous material (alumina tube support 204) that extends around the nanopore membrane wherein an outer housing (housing forming dehumidifier 108) extends around the nanopore membrane and the porous material at Figs. 1 and 2 and paragraphs [0045]-[0047].

	With regard to claim 20, Kesten et al. discloses a pump (146) that operates to suction the condensate (along with the osmotic fluid) from the condensing apparatus to the condensate collection area (evaporator 110), wherein the pump generates the suction that partially draws the condensate through the plurality of nanopores at Fig. 1 and paragraph [0032].

11.	Claims 1-5, 9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2004/0045187 A1) in view of Sakata et al. (US 4,583,996).

With regard to claims 1, 2, 9, 11, 12, 16 and 17, Curry et al. discloses a dehumidification mechanism for an appliance (dryer, see the abstract) comprising a blower (compressor 28) that delivers humid process air along an airflow path, a drum (12) positioned along the airflow path, a condensing apparatus (membrane separator 42, see paragraph [0016]) that dehumidifies the humid air to define dehumidified air, and a membrane (41) that defines a portion of the airflow path within the condensing apparatus, wherein the membranes comprises a plurality of dehumidification tubes (41) within the condensing apparatus, wherein the plurality of dehumidification tubes each receive a portion of the humid 
Curry et al. discloses water molecules that permeate the membrane aggregating as liquid condensate and draining away through weep hole 43 at paragraph [0016], but does not mention capillary condensation or nanopores.
Sakata et al. discloses a condensing apparatus comprising a plurality of tubular membranes (10) having nanopores (see col. 5, lines 3-27) that remove water through capillary condensation at Figs. 1 and 2, the abstract, and col. 2, line 58 to col. 6, line 49.
It would have been obvious to one of ordinary skill in the art to incorporate the nanopore membranes of Sakata et al. into the condensing apparatus of Curry et al. to provide membranes having good selectivity for water, as suggested by Sakata et al. at the abstract and col. 2, lines 58-63.
Furthermore, it would have been obvious to one of ordinary skill in the art to incorporate the nanopore membranes of Sakata et al. into the condensing apparatus of Curry et al. since such are recognized in the art as being suitable for the intended purpose of permeating water. See MPEP 2144.07.

With regard to claims 3, 13 and 18, Sakata et al. discloses each nanopore within the airflow path including an inner diameter of up to 50 Angstroms (500 nm) or 2-20 Angstroms (20-200 nm) at the abstract and col. 5, lines 3-27.
	The prior art ranges are seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claims 4, 5, 14 and 19, Sakata et al. discloses the condensing apparatus including a porous material (the porous bulk outer portion of the anisotropic membrane, see col. 5, lines 15-21) that .

12.	Claims 6-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curry et al. (US 2004/0045187 A1) in view of Sakata et al. (US 4,583,996), and further in view of Bischoff et al. (US 2020/0171422 A1).
Curry et al. and Sakata et al. do not mention a pump that operates to suction the condensate from the condensing apparatus to the condensate collection area.
Bischoff et al. discloses a condensing apparatus that operates on capillary condensation and includes a pump (277) that operates to suction the condensate from the condensing apparatus to the condensate collection area, wherein the pump generates at least a portion of the suction that partially draws the condensate through the plurality of nanopores equally along a surface of the nanopore membrane that defines the airflow path at Figs. 1 and 7, the abstract, and paragraph [0045].
It would have been obvious to one of ordinary skill in the art to incorporate the condensate pump of Bischoff et al. into the system of Curry et al. and Sakata et al. to facilitate removal of liquid that is discharged from the pores, as suggested by Bischoff et al. at paragraph [0045].

Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Scovazzo et al. reference (see especially the abstract and Figs. 1, 2, 13, 14, 16 and 17) discloses a dehumidification mechanism for an appliance (dryer) including a water vapor selective membrane.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 16, 2022